Citation Nr: 1130816	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-03 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, California


THE ISSUE

Entitlement to reimbursement for hospitalization at a non-VA medical center from January 9, 2004 through January 14, 2004.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1963 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an adverse determination in May 2004 of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Martinez, California, denying reimbursement for treatment at North Bay Hospital from January 9, 2004 through January 14, 2004.  The VAMC had approved payment for January 8, 2004.  

In July 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In November 2010, the Board sought and obtained an expert medical opinion regarding the Veteran's condition during the time period in question and the feasibility of transfer to a VA facility for his care.  In January 2011, the Veteran was sent a copy of the expert opinion and provided with an opportunity to submit additional evidence or argument.  No other evidence or argument was submitted.


FINDINGS OF FACT

1. A claim for reimbursement of expense from private hospital and medical treatment provided at North Bay Medical Center from January 9, 2004, through January 14, 2004 was received within 90 days after that care was provided.

2. Prior to receiving treatment at North Bay Medical Center, the Veteran had been enrolled in the VA Health Care System and had received VA care within the prior 24 months.

3. The conditions for which the Veteran received medical treatment at North Bay Medical Center were not work-related or service-connected and he alone is financially liable for the care, with no insurance coverage to pay or reimburse him for that care.

4. The treatment administered at North Bay Medical Center, a facility holding itself out as providing emergency care to the public, from January 9, 2004 through January 10, 2004, was of an emergent nature, such that a prudent person would reasonably have perceived that delay would have been hazardous to life or health and a VA facility was not feasibly available.

5. From January 11, 2004 through January 14, 2004, the Veteran was stable enough to be transported to a VA medical facility, but continued to receive care at the private facility. 


CONCLUSIONS OF LAW

1. The criteria for reimbursement for hospitalization and other medical bills for January 9, 2004 through January 10, 2004, have been met.  38 U.S.C.A. § 1703, 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120, 17.1002, 17.1004 (2010).

2. The criteria for reimbursement for hospitalization and other medical bills for January 11, 2004 through January 14, 2004, have not been met.  38 U.S.C.A. § 1703, 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120, 17.1002, 17.1004 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The Veteran was afforded a VCAA notice letter in January 2008, which informed him of the duties to notify and assist him with his claim.  He was informed that the type of evidence needed to substantiate his claim for emergency care in a non-VA facility would be evidence showing he met the eligibility criteria.  He was also informed that the duty to assist could include providing a medical examination or medical opinion if necessary to make a decision on his claim.  The letter further informed him of his responsibilities with regard to the adjudication of his claim, and afforded him 60 days to submit additional information and evidence with regard to the claim.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice).   

Additionally, the Veteran provided detail at his hearing to the extent necessary to show that he is aware of what is needed to support his case.  Based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The VAMC has obtained the applicable records of medical treatment at issue here.  

In November 2010, the Board sought and obtained an advisory medical opinion from a pulmonologist with regard to the nature and severity of the Veteran's condition and type of treatment afforded by the private facility.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Facts

On January 8, 2004, the Veteran presented to the emergency room at North Bay Medical Center in Fairfield, California, with complaints of two to three days of coughing productive of sputum, fever, chills, worsening shortness of breath, and wheezing.  The Veteran was admitted and treated for an exacerbation of his chronic obstructive pulmonary disease (COPD).  While in the hospital, he developed heart palpitation and irregularity which was diagnosed as atrial fibrillations.  A nuclear perfusion scan showed no evidence of stress-induced ischemia or infarction; chest X-rays showed mild bibasilar atelectasis.  He was discharged from the hospital on January 14, 2004, with instructions to seek follow-up care with his VA physician.

A claim for reimbursement of the expenses associated with this hospital treatment was presented to VA on March 24, 2004, within 90 days of the treatment provided.  In May 2004, the Health Care Services Center denied reimbursement of these expenses based on a determination that a prudent lay person would not have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate treatment would have been hazardous to life or health and VA facilities were available to provide the care sought.  The denials of reimbursement noted that the Veteran does not have any service-connected disabilities.

The Veteran filed an appeal of the denial of reimbursement in April 2004.  He stated that he did not have transportation to Sacramento for VA treatment on a regular basis.  He asserted that at the time he was seen in the emergency room it was an emergency and he could not have reached Sacramento.  He noted that the outpatient clinic in Fairfield had told him they could not move him to Sacramento to the VA facility.  He said he had no other type of insurance to help him pay for the medical bills incurred and requested a hearing on the issue.

In November 2004, after reconsideration, the VAMC approved reimbursement for the costs of the emergency room and the first day of hospitalization, but continued to deny reimbursement for all services after January 8, 2004.

In his substantive appeal submitted in February 2008, the Veteran stated that at the time he went to the private emergency room, he did not have transportation to a VA facility.  The day after he was admitted to the hospital, he was transferred to the intensive care unit (ICU) and could not instruct the hospital to send him to a VA facility.  He reiterated that he did not have the money to pay for the private treatment he had received.

At the hearing in July 2009, the Veteran testified that he was taken to the emergency room by ambulance when he was unable to breathe.  He was treated there and admitted to the hospital, which was only 10 minutes from his home; the nearest VA medical facility is at least two and a half hours away.  While he was in the hospital, he developed congestive heart failure and was moved into ICU where he remained for seven days.  He said he advised the hospital he was a Veteran but they told him there was no way he could make it to the VA hospital for treatment on the night he arrived.  He has no memory of anything that occurred for the first four or five days he was in intensive care; after that time, he began to improve and was told that if he continued to progress he would be able to go home.  The Veteran said he didn't know if his wife or the hospital had called VA on his behalf to obtain authorization for his treatment on the night he was admitted.

In November 2010, the Board sought and obtained an expert medical opinion from a pulmonologist with respect to the question of whether the Veteran's emergent condition that led to admission to the hospital had abated at any time during his hospital stay, such that he could have been transferred to a VA facility.  After reviewing the file, including all of the treatment records from North Bay Medical Center, the consulting physician determined that the appropriate treatment regimen had been followed.  He noted that the Veteran developed palpitations and was found to have new onset atrial fibrillation on January 9 and the Veteran was placed in ICU, where he converted back to a normal heart rhythm on January 10, 2004.  The expert gave his opinion that the Veteran was medically stable and appropriate for transfer to VA care on January 11, 2004.

Legal Criteria

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized under either 38 U.S.C.A. §1728 or the Veterans Millennium Healthcare and Benefits Act (Millennium Act), 38 U.S.C.A. § 1725.

Under the provisions of 38 U.S.C.A. § 1728, unauthorized medical expenses may be reimbursed if three criteria are met: (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2009); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

In this case, the Veteran does not argue that he had he prior VA authorization for private medical treatment.  The question posed is whether the Veteran is eligible for payment or reimbursement for medical services that were not previously authorized.  In addition, the evidence shows that the Veteran does not have any service-connected disabilities; therefore, the provisions of 38 U.S.C.A. § 1728 do not apply, and eligibility for reimbursement will be determined by the provisions of 38 U.S.C.A. § 1725.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under the Millenium Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g) The Veteran has no coverage under a health- plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).

As pertinent to this case, a claim for payment or reimbursement must be filed within 90 days after the date the Veteran was discharged from the facility that furnished such treatment.  38 C.F.R. § 17.1004(d).

Analysis

The question before the Board is whether the hospital and other expenses incurred by the Veteran for treatment from January 9, 2004 through January 14, 2004 are eligible for reimbursement.  The Board notes that reimbursement for the initial emergency room care and the first day of hospital treatment has already been authorized, having been found to be of an emergent nature.  Eligibility for reimbursement for the remaining period of medical treatment requires that all elements of 38 U.S.C.A. § 1725, as set forth above, be satisfied.

Preliminarily, the Board notes that the claim for payment or reimbursement was submitted to VA in March 2004, within the 90 day time-frame required by 38 C.F.R. § 17.1004(d).  As such, the claim is not untimely.

With regard to the specific requirements of 38 U.S.C.A. § 1725, the evidence clearly shows that North Bay Medical Center, where the Veteran was treated, holds itself out as providing emergency care to the public.  Moreover, as the Veteran was transported by ambulance to that facility when he was unable to breathe, the evidence supports the conclusion that a prudent lay person in the Veteran's position would reasonably have perceived that delay would have been hazardous to life or health.  The Veteran has testified that North Bay Medical Center is but 10 minutes from his home, as opposed to the nearest VA medical facility, some two and one half hours distant.  In an emergent situation requiring transportation by ambulance, the nearest VA facility was clearly not feasibly available to provide the necessary care for the Veteran's condition.

The record also reflects that the Veteran was financially liable for the care provided by North Bay Medical Center from January 9, 2004 through January 14, 2004, and has no other insurance coverage which would pay for or reimburse him for the care.  The Veteran was enrolled in the VA Health Care system and had received VA care within the prior 24 months.  The medical conditions for which he received the treatment at issue here - COPD initially, followed by atrial fibrillation - were not work-related nor were they service-connected.

Thus, the only remaining issue for eligibility under the Millenium Act is that related to criterion (d): whether the medical care provided after the initial emergency evaluation and first day of hospital treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  To aid in making its determination on that issue, the Board obtained the expert medical opinion of the pulmonologist in November 2010.  Based on that opinion, the Board finds that prior to January 11, 2004, the criteria under the Millenium Act were met, because the care provided was for a continued medical emergency.  However, in the opinion of the medical expert, the Veteran became stable enough for a transfer from the private facility to a VA medical facility as of January 11, 2004.  Therefore, the criteria of the Millenium Act were met prior to January 11, 2004 and were not met as of January 11, 2004.  Where the criteria were not fully satisfied, reimbursement cannot be authorized.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

At his July 2009 hearing, the Veteran described his hospital stay, including the need for care in the ICU.  As such, he has presented lay testimony that, in essence, maintains that reimbursement should cover the entire period.  Although the Board finds his sworn testimony and other statements to be credible, the ultimate determination is based on whether the legal criteria for reimbursement are met.  As discussed above, the Board places greater weight on the opinion of the medical expert since the matter of the stability of the Veteran's condition is medical in nature.  Consequently, the evidence is not evenly balanced, and the claim for benefits may only be granted to the extent indicated.   See Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).   

 
ORDER

Reimbursement for hospitalization and other medical bills for January 9, 2004 through January 10, 2004, is granted.

Reimbursement for hospitalization and other medical bills for January 11, 2004 through January 14, 2004, is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


